DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office action is responsive to the preliminary amendments to the claims submitted 10-21-2019. As directed, claims 2-13 and 15 have been amended, and claims 16-33 have been cancelled. Thus, claims 1-15 are pending in the application.

Claim Objections
Claim 1 is objected to because of the following informalities:  
-Line 4 contains a space between the phrase “breathing apparatus” and the comma at the end of the clause. Examiner suggests deleting this space. 
-Line 5 recites “the flow path” and should be amended to read “the air flow path” for consistency in the claim.
Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  
-Lines 2-3 recite “the flow path” and should be amended to read “the air flow path” for consistency in the claim.
Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  
-Line 2 recites “the flow path” and should be amended to read “the air flow path” for consistency in the claim.
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  
-Line 3 recites “the flow path” and should be amended to read “the air flow path” for consistency in the claim.
-Line 4 recites “the relationship” which has not been previously introduced. Examiner suggests amending this phrase to read “a relationship” for clarity.  
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
-Line 6 recites “the exhaust/bias holes” which has not been previously introduced. Examiner suggests amending this phrase to read “an exhaust/bias hole” or “a plurality of exhaust/bias holes” for clarity.
-Line 10 recites “the CPAP apparatus” which has not been previously introduced. Examiner suggests amending this phrase to read “a CPAP apparatus” for clarity.
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
-Line 7 recites “the end of hose” which has not been previously introduced. Examiner suggests amending this to read “an end of hose” for clarity.  
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  
-Line 3 recites the variable “EOH_AH” which is not provided with an appended explanation within the claim. Examiner suggests amending the claim to define the variable.  
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
-Line 2 recites “the flow path” and should be amended to read “the air flow path” for consistency in the claim.
Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
-Line 2 recites “wherein patient exhaled humidity one or more of:” which Examiner suggests amending to read “wherein patient exhaled humidity comprises one or more of:” for clarity.
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  
-Line 7 recites “the humidifier” which has not been previously introduced. Examiner suggests amending this to read “a humidifier” for clarity.  
Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  
-Line 3 recites “the relationship” which has not been previously introduced. Examiner suggests amending this phrase to read “a relationship” for clarity.  
-Lines 4-5 recite “the mask” which has not been previously introduced. Examiner suggests amending this to read “a mask” for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "e.g. average/bias flow and peak flow" renders the claim indefinite because it is unclear whether the limitations following “e.g.” are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 6, the phrases "exhalation", “bias plus leak flow”, and “absolute”, each recited in parentheses render the claim indefinite because it is unclear whether the limitations in parentheses are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 11, the phrase "or any other suitable physiological patient characteristic" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
Regarding claim 12, the phrase "for example" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 13, the phrase "for example" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung (US 2010/0275919).
Regarding claim 1, Sung discloses a humidification breathing apparatus (1, 100, 102) for generating and delivering humidified air to a patient at a desired humidity proximate the patient (paragraph 16, lines 1-3; paragraph 17, lines 1-3; paragraph 22, lines 1-9; Figs. 1-2), the apparatus (1, 100, 102) comprising: 
an air flow path (paragraph 17, lines 1-3 and paragraph 20, lines 1-3 each describe an air flow path between the mask 1 and the gas supplier 100), and a controller (102) for controlling operation of the humidification breathing apparatus (1) (paragraph 22, lines 1-9), wherein the controller (102) is configured to operate the humidification breathing apparatus (1) to control humidity at a point in the flow path to achieve the desired delivered humidity proximate the patient based on the patient exhaled humidity and flow (paragraph 17, lines 1-3 describe the connection of the mask and the gas supplier via an air path; paragraph 22, lines 4-9 discuss the use of humidity and temperature measurements from the mask body 10 to control adjustment of the gas supplied from gas supplier 100 along the conduit; paragraph 22, lines 8-9 further describe the adjustment occurring automatically and in real-time such that a patient’s exhalation would be a basis for the adjustment; paragraph 19, lines 11-15 further describe the use of a flow signal for measuring humidity and temperature).
Regarding claim 2, Sung discloses the humidification breathing apparatus according to claim 1, as discussed above.
Sung further discloses the apparatus (1, 100, 102) further comprising a conduit coupled to a patient interface (1) that form part of the flow path (paragraph 17, lines 1-3; paragraph 19, lines 1-3).  
Regarding claim 3, Sung discloses the humidification breathing apparatus according to claim 2, as discussed above.
Sung further discloses wherein the point in the flow path where the controller (102) is configured to control humidity is at or near the patient interface (1) end of the conduit (paragraph 17, lines 1-3 describe the connection of the mask and the gas supplier via an air path; paragraph 22, lines 4-9 discuss the use of humidity and temperature measurements from the mask body 10 to control adjustment of the gas supplied from gas supplier 100; paragraph 22, lines 8-9 further describe the adjustment occurring automatically and in real-time such that a patient’s exhalation is a basis for the adjustment, and the gas supplied from gas supplier 100 flowing into the mask 1 changes the humidity within the mask 1).  
Regarding claim 4, Sung discloses the humidification breathing apparatus according to claim 2, as discussed above.
Sung further discloses wherein the patient interface (1) is a mask (paragraph 16, lines 1-3; Fig. 1) and the controller (102) controls the humidity at the point in the flow path to achieve a target humidity calculated from patient exhaled humidity and flow (paragraph 17, lines 1-3 describe the connection of the mask and the gas supplier via an air path; paragraph 22, lines 4-9 discuss the use of humidity and temperature measurements from the mask body 10 to control adjustment of the gas supplied from gas supplier 100; paragraph 22, lines 8-9 further describe the adjustment occurring automatically and in real-time such that a patient’s exhalation would be used as a basis for the adjustment; paragraph 19, lines 11-15 further describe the use of a flow signal for measuring humidity and temperature), the relationship between target humidity, patient exhaled humidity and flow being based on the balance of water vapour mass flow into and out of the mask (paragraph 19, lines 11-15 and paragraph 22, lines 1-9 describe the use of the temperature and humidity values within the mask body 10 being used to adjust the gas delivered from the gas supplier in real-time, such that changes in the humidity within the mask, and exiting the mask cause changes to the delivered gas).
Regarding claim 6, Sung discloses the humidification breathing apparatus with a humidifier according to claim 4, as discussed above.
Sung further discloses wherein the relationship is defined by EOH_AH =f(A, JB, Mh, hp) wherein hP is the humidity provided by the patient (exhalation) into the mask, wherein A is the peak flow of the patient, wherein JB is the average flow (bias plus leak flow), wherein Mh is the desired mask humidity, wherein EOH_AH is the end of hose (absolute) humidity (paragraph 17, lines 1-3 describe the connection of the mask and the gas supplier via an air path; paragraph 22, lines 1-3 discuss the control of the output temperature and humidity by central control unit 102; paragraph 22, lines 4-9 discuss the use of humidity and temperature measurements from the mask body 10 to control adjustment of the gas supplied from gas supplier 100 along the conduit; paragraph 22, lines 8-9 further describe the adjustment occurring automatically and in real-time such that a patient’s exhalation would reasonably be accounted for in the adjustment; paragraph 19, lines 11-15 further describe the use of a flow signal for measuring humidity and temperature; thus the end of hose humidity is reasonably expected to be defined by humidity from patient exhalation flowing through the conduit, average flow through the conduit, desired mask humidity (i.e. desired humidity delivered to the patient), and patient peak flow).
Regarding claim 7, Sung discloses the humidification breathing apparatus with a humidifier according to claim 4, as discussed above.
Sung further discloses wherein the relationship is defined by 
    PNG
    media_image1.png
    28
    606
    media_image1.png
    Greyscale
wherein A is the patient peak flow, wherein JB is the average flow, wherein Patient--_T and Patient_AH are the temperature and humidity of the air exhaled by the patient (paragraph 17, lines 1-3 describe the connection of the mask and the gas supplier via an air path; paragraph 22, lines 1-3 discuss the control of the output temperature and humidity by central control unit 102; paragraph 22, lines 4-9 discuss the use of humidity and temperature measurements from the mask body 10 to control adjustment of the gas supplied from gas supplier 100 along the conduit; paragraph 22, lines 8-9 further describe the adjustment occurring automatically and in real-time such that a patient’s exhalation would reasonably be accounted for in the adjustment; paragraph 19, lines 11-15 further describe the use of a flow signal for measuring humidity and temperature; thus the end of hose humidity is reasonably expected to be defined by humidity and temperature from patient exhalation flowing through the conduit, average flow through the conduit, and patient peak flow).
Regarding claim 8, Sung discloses the humidification breathing apparatus with a humidifier according to claim 2, as discussed above.
Sung further discloses wherein the point in the flow path where the controller (102) is configured to control humidity is at or near the humidifier outlet (paragraph 17, lines 1-3 describe the connection of the mask and the gas supplier via an air path; paragraph 22, lines 4-9 discuss the use of humidity and temperature measurements from the mask body 10 to control adjustment of the gas supplied from gas supplier 100 along the conduit, the gas supplier being at or near the humidifier outlet; Fig. 2).  
Regarding claim 9, Sung discloses the humidification breathing apparatus according to claim 1, as discussed above.
Sung further discloses the apparatus comprising a flow sensor to sense the flow (paragraph 19, lines 1-8 indicate that biochip 20 is configured to sense flow and generate a flow rate signal).  
Regarding claim 10, Sung discloses the humidification apparatus according to claim 1, as discussed above.
Sung further discloses wherein the flow comprises tidal volume (paragraph 19, lines 11-15 indicate that the temperature and humidity are based on the flow in the mask; paragraph 22, lines 4-9 indicate the automatic and real-time adjustment of the gas supplier based on the mask environment, such that the tidal volume of the patient is measured throughout the breath cycle).
Regarding claim 11, Sung discloses the humidification breathing apparatus according to claim 1, as discussed above.
Sung further discloses wherein patient exhaled humidity comprises a sensed value using a sensor (paragraph 19, lines 1-8 indicate that the biochip 20 can sense a humidity level within the mask body 10; paragraph 22, lines 4-9 indicate that this value is used to control the gas supplier 100).  
Regarding claim 13, Sung discloses the humidification breathing apparatus according to claim 1, as discussed above.
Sung further discloses wherein the controller (102) is further configured to operate the humidification breathing apparatus (1, 100, 102) to control humidity based on mask (1) information (paragraph 22, lines 4-9).  
Regarding claim 14, Sung discloses a method of generating and delivering humidified air to a patient at a desired humidity proximate the patient (paragraph 22, lines 1-9; Figs. 1-2) comprising operating a humidification breathing apparatus (1) to control humidity at a point in a flow path (within mask body 10) to achieve the desired delivered humidity proximate the patient based on the patient exhaled humidity and flow (paragraph 17, lines 1-3 describe the connection of the mask and the gas supplier via an air path; paragraph 22, lines 4-9 discuss the use of humidity and temperature measurements from the mask body 10 to control adjustment of the gas supplied from gas supplier 100; paragraph 22, lines 8-9 further describe the adjustment occurring automatically and in real-time such that a patient’s exhalation would be used as a basis for the adjustment; paragraph 19, lines 11-15 further describe the use of a flow signal for measuring humidity and temperature).  
Regarding claim 15, Sung discloses the method according to claim 14, as discussed above.
Sung further discloses wherein controlling humidity at the point in the flow path (within mask body 10) is to achieve a target humidity calculated from patient exhaled humidity and flow (paragraph 3, lines 1-4; paragraph 22, lines 4-9), the relationship between target humidity, patient exhaled humidity and flow being based on the balance of water vapour mass flow into and out of the mask (1) (paragraph 19, lines 11-15 and paragraph 22, lines 1-9 describe the use of the temperature and humidity values within the mask body 10 being used to adjust the gas delivered from the gas supplier in real-time, such that changes in the humidity within the mask, and exiting the mask cause changes to the delivered gas).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sung (US 2010/0275919), as applied to claim 4 above, in view of DeWalle et al. “Water Vapor Mass Balance Method for Determining Air Infiltration Rates in Houses”, hereinafter referred to as DeWalle.
Regarding claim 5, Sung discloses the humidification breathing apparatus with a humidifier according to claim 4, as discussed above.
Sung fails to disclose wherein the water vapour mass flow balance is 

    PNG
    media_image2.png
    83
    344
    media_image2.png
    Greyscale
,
wherein the water vapour mass flow out averaged over 1 breathing cycle 
    PNG
    media_image3.png
    63
    56
    media_image3.png
    Greyscale
 equals the amount of water vapour present in air mixed in the mask and goes out through the exhaust/bias holes, 
wherein the water vapour mass flow from patient averaged over 1 breathing cycle 
    PNG
    media_image4.png
    75
    59
    media_image4.png
    Greyscale
 is a function of CPAP delivered humidity, patient exhaled humidity and patient peak flow, 
wherein the water vapour mass flow from the CPAP apparatus averaged over 1 breathing cycle 
    PNG
    media_image5.png
    65
    58
    media_image5.png
    Greyscale
 is a function of CPAP delivered humidity and flow.
However, DeWalle teaches wherein water vapour mass flow balance is 

    PNG
    media_image2.png
    83
    344
    media_image2.png
    Greyscale
 (see page 2, Col. 1: DeWalle indicates that the flow out of the system is equal to the flow into the system plus the mass flow lost or gained within the system; Examiner notes that kg/hour can be converted to mg/second by the skilled artisan). DeWalle indicates that the given equation can be used to model humidity within a humidifier system in order to determine mass flow of water vapor (see Title and abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathing apparatus and humidifier disclosed by Sung with the capability of modelling water vapor mass flow balance according to the equation taught by DeWalle in order to accurately measure and calculate the mass flow balance of water vapor within the humidifier and breathing apparatus system to achieve the desired humidity according to the model.
Further, because Sung discloses a breathing apparatus and a humidifier, Sung further discloses that the flow into and out of the system is dependent on the amount of water vapour present in air mixed in the mask and going out through the exhaust/bias holes, the CPAP delivered humidity, patient exhaled humidity and patient peak flow, and CPAP delivered humidity and flow.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sung (US 2010/0275919), as applied to claim 1 above, in view of Hunt (US 10,130,787).
Regarding claim 12, Sung discloses the humidification breathing apparatus according to claim 1, as discussed above.
While Sung discloses the controller (102) capable of controlling the humidity within the system (see paragraph 19, lines 11-15 and paragraph 22, lines 1-9), Sung fails to explicitly disclose the steps of controlling the humidity by controlling a heater plate temperature.
However, Hunt teaches controlling humidification of a humidifier by controlling a heater plate temperature, particularly by controlling the duty cycle of the power supplied to the heater plate (Col. 8, lines 1-6).
Given that both Sung and Hunt are directed to the field of humidity control in breathing apparatuses, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the humidity control in the Sung apparatus could reasonably be controlled by adjusting the heater plate temperature of the humidifier by adjusting the duty cycle of power supplied thereto, as taught by Hunt, in order to operate the breathing apparatus and exercise the disclosed control over the humidity within the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Meier (US 2014/0166006) is cited for its relevant discussion of calculation of inspiratory verses expiratory humidity measurements, and specifically the use of expiratory humidity as a control value at paragraph 13, and claims 6, 19, and 22
-Ratto (US 2012/0017904) is cited for its relevant discussion of a closed loop control of humidity within a breathing apparatus at paragraph 26
-Ionascu (US 2010/0294279) is cited for its relevant discussion of inhalation and exhalation temperature values used as humidity control values at paragraph 27
-Schnitzer (US 5,692,497) is cited for its disclosure of a closed feedback loop with a patient’s expiration used for humidity control (Col. 3, lines 64-67).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785